UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6171


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

THAI HONG DOAN,

                  Defendant – Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cr-00463-JCC-1; 1:06-cr-00525-JCC-1; 1:08-
cv-00958-JCC; 1:08-cv-00959-JCC)


Submitted:   June 30, 2011                  Decided:   July 13, 2011


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thai Hong Doan, Appellant Pro Se. Terill Elise Canfield, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thai Hong Doan seeks to appeal the district court’s

orders dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2011) motion and denying a certificate of appealability.                                      The

orders    are    not     appealable     unless        a   circuit       justice     or    judge

issues      a      certificate          of         appealability.              28        U.S.C.

§ 2253(c)(1)(B) (2006).              A certificate of appealability will not

issue     absent       “a    substantial        showing      of     the    denial        of     a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that   reasonable       jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.     Cockrell,      537       U.S.   322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.                We have independently reviewed the record

and    conclude     that      Doan    has     not    made   the     requisite       showing.

Accordingly,       we       deny     Doan’s     motion      for     a     certificate          of

appealability and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately



                                               2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3